Citation Nr: 1749520	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  09-11 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by low back pain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	SAMUEL K.  RICHARDSON


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to March 1985 in the Army.  His service from July 22, 1971 to March 14, 1982 has been characterized as Honorable, while his service from March 15, 1982, to March 26, 1985, has been characterized as dishonorable for VA purposes.  The dishonorable discharge assigned for his latter period of service is considered a bar to VA benefits under the provisions of 3.12(c) (2).  See December 1985 Administrative Decision.  As such, only the Veteran's service from July 22, 1971 to March 14, 1982 will be considered for the VA compensation benefits being sought in the decision herein.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) above in June 2007 and November 2008. 

In May 2013, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.

In July 2013 and January 2016, the Board remanded the appeal for further development.


FINDINGS OF FACT

1.  The Veteran's low back disability was not caused by or permanently aggravated during any period of his active service. 

2.  The Veteran is not precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSION OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1133, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

VA must notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002). After a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159 (b)(1)(2016), Pelegrini v. Principi, 18 Vet. App. 112 (2004),

By letters dated in March 2008, September 2013 and November 2012, in connection with his claim for service connection for low back disability, the Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was notified in letters dated in November 2013 and March 2016 regarding the type of evidence necessary to establish his claim for entitlement to a TDIU.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and Social Security Administration (SSA) records in furtherance of his claims.  Pertinent VA examinations were obtained in January 2017, July 2014 and August 2012.  38 C.F.R. § 3.159 (c) (4) (2016).  The examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorders.  Moreover, neither the Veteran nor his representative has alleged that January 2017 was inadequate.  According, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159 (c) (4) (2017).

The duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
In January 2016, the Board remanded the Veteran's claim for additional development.  Pursuant to the Board's January 2016 remand directives, the AOJ Obtain any outstanding VA treatment records dated from 1985 to May 2000 and from May 2015 to the present, provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU, and request an addendum to the November 2013 medical opinion.  The AOJ requested any outstanding medical records, provided the Veteran with VCAA notice regarding his claim for TDIU and requested an addendum to the November 2013 medical opinion.  The AOJ then readjudicated the Veteran's claim.  See June 2017 Supplemental Statement of the Case.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with Board remand directives and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Stegall requires substantial rather than strict compliance with Board remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999).  Stegall does not require compliance with Board remand directives when non-compliance does not result in prejudicial error.  Stegall, 11 Vet. App. at 271.

There is substantial compliance with the Board's remand directives.  Stegall, 11 Vet. App. at 268; Dyment, 13 Vet. App. at 147.  Moreover, there is no indication that further notice or assistance would aid the Veteran in substantiating the claim given that the AOJ obtained the necessary and relevant records.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2017).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.303 (d) (2017). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a) (2017). 

Additionally, service connection may be established by presumption pursuant to 38 C.F.R. § 3.303 (b) (2016).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, arthritis is included among the "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b) (2017).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.

Presumptive service connection may also be established for certain chronic diseases, including arthritis, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307.

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2016).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

III.  Anlysis

A.  Lower Back

The Veteran in this case is seeking entitlement to service connection for a low back disability.  He testified at his Board hearing that he could not pinpoint an incident or time during service when he hurt his back but that he knows his back pain started in service.  He did note a few situations in which he could have injured his low back.  He contends that his current low back disability is related to service.

The Board finds that the Veteran has a current diagnosis of a degenerative disc disease of the lumbar spine.  However, the Board finds that the weight of the evidence is against a finding that the current low back disability was incurred in service.

The Appellant's service treatment records show that the Veteran had several treatments for back related issues.  Nevertheless, at a January 1983 Bad Conduct Discharge (BCD) physical, no disability of the back or spine was noted and the Veteran did not report any back problems.  The Veteran actually said, "I feel pretty good with the exception of my chest, ankle and foot."  The Board does note that there was a notation that the Veteran had been treated for back problems during service.   

In connection with this claim, private treatment records were requested from Dr. S.P.  The records from Dr. S. P. document a diagnosis of degenerative disc disease with low back pain but these records fail to link the Veteran's current low back pain and diagnosed degenerative disc disease to his military service.  As these records show no evidence linking the Veteran's current diagnosis of degenerative disc disease (with low back pain) to his military service, they are of no probative value. 

In connection with this claim, VA examinations were conducted in January 2017, July 2014 and August 2012.  The July 2014 and August 2012 VA examination were found to be inadequate in that the examiner did not consider lay statements made by the Veteran and all records had not been associated with the file and therefore had not been reviewed.  Consequently, the Veteran was afforded another exam in January 2017.

After a thorough review of the evidence, the VA medical examiner found no link between the Veteran's diagnosed medical condition and military service.  The VA examiner found that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by an in-service injury, event or illness.  The VA examiner opined that while the Veteran's service treatment records reflect complaints, treatment, or a diagnosis similar to that claimed, the medical evidence supports the conclusion that a persistent disability was not present during his honorable period of active service.  The examiner found that in review of all of the available evidence, the Veteran experienced acute lumbar strain without any sequelae of a chronic low back injury/diagnosis during the his military service.  The examiner stated that the Veteran's back diagnosis (current)was a result of multiple post service factors including but not exclusive of lift style, job choice, and weight.

In reaching this conclusion the January 2017 VA examiner noted the Veteran had acute episodes of back pain 3 times in his STR's from July 1971 to March 1982.  The examiner noted that in August 1971 the Veteran complained of back pain and was noted to have a muscle spasm, which was treated with Parafon Forte.  Again, in October 1979 (8 years later) he had low back pain and mentioned that he was moving furniture the day before.  The only tenderness noted in that exam was at the costosternal junction; he was diagnosed and treated for Costochondritis, which is unrelated to back pain.  The third episode of back pain was in December1979 where the Veteran complained of low back pain for 3 days, which was manifested by tenderness and spasms in the right lower lumbar spine.  The examiner noted that there were no further complaints of lower back pain until around 1980 when he complained chronic chest/back/neck pain.  The examiner noted that the Veterans credible history notes that he continued to have back pain after his military tenure, but not to any extent that he required medical follow up until 1996 (14 years post discharge) when he was seen in the Peach county Emergency Room and was diagnosed with acute lumbar strain and treated accordingly. 

Based on this medical history the examiner concluded that no chronic injury was present in service, as he did not have symptoms of sufficient intensity to propel him to seek follow up for his back for over 14 years.  The examiner stated that records review noted follow up in 1987 for complaints of neck and feet issues without mention of back pain.  Additionally the examiner reviewed Social Security records that noted jobs as a Property officer, procurement and supply, Correctional Officer, and Warehousing.  The examiner highlighted that these occupations required a lot of walking, standing, lifting and carrying.  The examiner also pointed out that over the years the Veteran's weight increased from 186 pounds in 1974 to 275 pounds in 2014, even citing a Neurological Consult in July 2014 noted the Veteran's excessive weight as a major contributing factor to his back pain.  As a side note, the examiner also stated, "As considered in the last medical opinion was that the Veteran suffered from kidney stones (which cause back pain) and this may well has been part of his complaint."  Stating that the Veteran had symptoms very suggestive of kidney stones leading to a diagnosis of acute nephrolithiasis with burning on urination.  The examiner did acknowledge that the intravenous pyelogram (IVP) results did not confirm that diagnosis but noted that the Veteran did advise that once out the military kidney stones were confirmed and required extraction (noting that he did not have those records unavailable to him).

The examiner went on to explain that based on all the above information, "it is a reasonable assumption that some of the complaints of "back pain" can be attributed to renal colic.  In review of all of the available evidence, the veteran experienced acute lumbar strain without any sequelae of a chronic low back injury/diagnosis during his military time.

Initially, the Board does not find that the Veteran is entitled to presumptive service connection.  There were no manifestations of arthritis during service.  Moreover, there is no objective medical evidence in the record tending to show that arthritis developed within one year after service.

Additionally, while service connection for arthritis of the spine may be established by showing continuity of symptomatology (see 38 C.F.R. § 3.303 b (2017); Walker v. Shinseki, 708 F 3d 1331 (Fed. Cir. 2013)), continuity of low back symptomatology is simply not shown.  The earliest post service clinical record pertaining to the low back occurs several years after service discharge and was of short duration or associated with a recent activity.  While the Veteran reported earlier treatment in the 1980's, the only documentation of treatment was for the Veteran neck and feet.  There is likewise no evidence of continuity of low back symptomatology between the 1980's and 1996.  Accordingly, the preponderance of the evidence is against this claim based on continuity of symptomatology theory of entitlement under 38 C.F.R. § 3.303 (b) (2017).

The Board also finds that the Veteran is not entitled to direct service connection for his low back condition.  As explained below, the necessary legal element of a causal relationship between the Veteran's present low back disability and his back muscle strain incurred during service is missing in this case. 

The Board finds the January 2017 VA examiner's opinion to be of great probative value.  The examiner's conclusion was supported by a medical rationale and is consistent with the verifiable facts regarding the Veteran's condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Indeed, the examiner considered the Veteran's lay statements, thoroughly reviewed the Veteran's private and service treatment records, and examined the Veteran.

The Board recognizes the Veteran's statements during his Board hearing that he has continued to experience constant low back pain since low back injury during service in 1971.  Moreover, the Board acknowledges the Veteran's statement that he did not seek medical treatment for his low back symptoms because he was working and unable to get time off work.  While the Board will acknowledge that it may have been difficult for Veteran to get time off work, it is hard to accept that in 14 years the Veteran was unable to take a day to seek treatment of his back issues, especially given the nature of his employment.  This factor is just one element considered in this appeal.  In addition, when the Veteran first sought treatment for his medical issues in August1987, it was his neck and feet that he complained of and not his back.  Additionally, the board notes that during his BCD examination the Veteran made no mention of back pain but said, "I feel pretty good with the exception of my chest, ankle and foot."  According, the Board finds the statements regarding the alleged continuity of low back pain symptoms since service to not be credible.

Furthermore, the Board recognizes the Veteran's contention that he currently has a low back disability is related to service and has continued since service.  Although he is competent to testify as to events that occurred in military service and his low back symptoms, he is not competent to conclude that his in-service low back strain is connected to his current diagnoses.  Although laypersons are competent to provide opinions on some medical issues, the specific disabilities in this case, spinal issues, fall outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Spinal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible to lay opinions on etiology.  There are many different possible spine issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a low back disability.

In summary, the record does not show a low back injury in service; does not show that a low back disability was manifested in service; does not show that arthritis of the low back was manifested in the first post service year; does not show continuity of low back symptomatology; and does not show that that the Veteran's current low back disability is etiologically related to his service.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  TDIU

The Veteran contends that he is entitled to a TDIU based on his service-connected disabilities.  The Veteran is service-connected for bilateral pes planus with callosities evaluated at 30 percent disabling, traumatic arthritis of rib cage rated at 10 percent disabling and scars associated with bilateral pes planus with callosities, evaluated as 0 percent disabling.  He is service-connected with a 40 percent combined evaluation.  

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a) (1) (2016).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340 (a) (2) (2017).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a) (2017).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

These percentage standards are set aside only when the evidence clearly and factually shows the veteran has been rendered unemployable solely due to service-connected disabilities regardless of their individual and combined percentages.  Such cases are submitted to the Director of the Compensation and Pension Service for extra-schedular consideration.  The evidence shows that the Social Security Administration (SSA) found the Veteran unemployable; however, the basis of this determination was due to both service-connected and non-service connected disabilities and is not binding on VA.  Individual unemployability can only be granted based on the functional impact of service-connected disabilities without regard to the impact of your non-service connected disabilities.  Evidence from the Veteran's last VA examination in 2015 shows that his service-connected conditions do not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341 (a) (2016).  See also 38 C.F.R. § 4.19 (2016) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b) (2017).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a) (2017), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16 (b) (2017); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321 (b), 3.340, 3.341, 4.16(b), 4.19 (2017)

As the Veteran is service-connected with a 40 percent combined evaluation his does not meet the schedular requirements for entitlement to individual unemployability

The Board has also considered whether the evaluation of the Veteran's service-connected bilateral pes planus with callosities, traumatic arthritis of rib cage and scars associated with bilateral pes planus with callosities should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321 (b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances.  Thun, 22 Vet. App. at 114.  The Veteran has alleged no uncompensated symptoms associated with his service-connected disabilities.  When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration.  Id.  

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321 (b) is a three-step inquiry.  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability.  See Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Referral for extraschedular consideration is not warranted for the Veteran's service-connected bilateral pes planus with callosities, traumatic arthritis of rib cage and scars associated with bilateral pes planus with callosities.

A comparison of the Veteran's current bilateral pes planus with callosities, traumatic arthritis of rib cage, and scars associated with bilateral pes planus with callosities as well as the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b) (2016).  The Veteran's bilateral pes planus with callosities, traumatic arthritis of rib cage and scars associated with bilateral pes planus with callosities are manifest by pain and muscle spasms.  These symptoms are compensated and accounted for in the Veteran's schedular rating.  See Thun, 22 Vet. App. at 115.

Moreover, to consider entitlement to individual unemployability, the law requires the Veteran provide a substantially complete application.  The AOJ wrote and asked the Veteran to send a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  As of this date, the form has not received been received.  The AOJ was not able to verify the Veteran's work status and/or previous work and educational history; therefore, the claim must be denied any entitlement to individual unemployability must be denied.  The Veteran cannot be found unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.


ORDER

1.  Entitlement to service connection for a disability manifested by low back pain, is denied.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


